333DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

Claims 1-20 are pending. Claims 1, 2, 5, 7, 12, 15, and 16 are amended. 


Response to Arguments
Applicant’s arguments, see pages 9-13 of Remarks, filed on November 24, 2020, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of the aforenoted claims have been withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 is being considered by the examiner.



Allowable Subject Matter
Claims 1-20 are allowed in light of Applicant’s claim amendments and arguments presented on November 24, 2020 which have been found persuasive as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gross et al (US 2016/0342313) – directed to optimizing window move actions for a remote application;
Davidson et al (US 9,477,649) – directed to display of annotations over an image in a multi-layer fashion; and
Khafizova (US 10,025,477)- directed to display of nested zoom in windows on a touch sensitive device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167